Exhibit 10.1

 

10990 Roe Avenue

Overland Park, KS 66211

Phone 913 696 6100 Fax 913 696 6116

 

News Release

   LOGO [g25865img001.jpg]

 

January 26, 2006

 

BILL ZOLLARS SIGNS NEW FIVE-YEAR AGREEMENT WITH YRC WORLDWIDE

 

OVERLAND PARK, KAN. — YRC Worldwide Inc. (NASDAQ: YRCW) today announced that
Bill Zollars, Chairman, President and CEO of YRC Worldwide, has agreed to a new
five-year employment agreement with the company.

 

Dennis E. Foster, Chairman of the Compensation Committee of the Board of
Directors, commented, “The Board is very pleased that we have obtained the
commitment from Bill to stay with YRC Worldwide for the next five years. The
Board believes this agreement is beneficial to our shareholders as it ensures
that Bill will continue to lead the execution of our growth strategy.”

 

“I appreciate the confidence of the Board and I look forward to continue leading
the company and having the opportunity to enhance shareholder value,” Zollars
stated.

 

YRC Worldwide Inc., a Fortune 500 company and one of the largest transportation
service providers in the world, is the holding company for a portfolio of
successful brands including Yellow Transportation, Roadway Express, Reimer
Express, Meridian IQ, USF Holland, USF Reddaway, USF Bestway, USF Glen Moore and
New Penn Motor Express. The enterprise provides global transportation services,
transportation management solutions and logistics management. The portfolio of
brands represents a comprehensive array of services for the shipment of
industrial, commercial and retail goods domestically and internationally.
Headquartered in Overland Park, Kansas, YRC Worldwide employs approximately
70,000 people.

 

Investor Contact:    Phil J. Gaines    Media Contact:    Suzanne Dawson      YRC
Worldwide Inc.         Linden Alschuler & Kaplan      913.696.6108        
212.329.1420      phil.gaines@yrcw.com         sdawson@lakpr.com